WESTERFIELD, J.
Plaintiff appeals from a judgment maintaining a plea of prescription of one year as against a suit on a life insurance certificate issued by the defendant, a fraternal order or society.
James B. Murphy held an insurance certificate in the defendant society in which the plaintiff is named as beneficiary. He died June 9, 1920, Mrs. Clark, the present plaintiff, brought a suit on the certificate June 9, 1921. That suit was dismissed on exception of no cause of action by judgment signed July 28, 1922. This suit was filed January 4, 1924. The policy sued on contains a clause reading as follows:
“No suit shall be maintainable to enforce the performance of this contract after one year from the date of such loss.”
Such stipulation is valid. Blanks vs. Insurance Company, 36 La. Ann. 602.
It is clear that this suit was brought after prescription had run, even if the first suit in which the demand was made in plaintiff’s behalf, whereas this suit is brought by her, as tutrix of her minor children, be considered as an interruption of prescription.
The judgment appealed from must be and it is affirmed.